980 F.2d 1379
Robert MAHONY, as father and personal representative of EveMahony, in his own behalf and as next of kin andfor the use and benefit of Eve Mahony'smother, Barbara Mahony,Plaintiffs-Appellants,v.CSX TRANSPORTATION, INC., Defendant-Appellee.
No. 90-9052.
United States Court of Appeals,Eleventh Circuit.
Dec. 23, 1992.

Allison Ulin Lynch, Paty Rymer & Ulin, Pamela Rymer O'Dwyer, Chattanooga, Tenn., for plaintiffs-appellants.
Jack Harrell Senterfitt, Alston & Bird, Gerald L. Mize, Jr., James W. Hagan, Atlanta, Ga., defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia, Murphy, District Judge, Presiding.
ON SUA SPONTE RECONSIDERATION OF SUGGESTION OF REHEARING EN BANC
(Opinion July 20, 1992, 11th Cir., 1992, 966 F.2d 644)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having sua sponte requested a poll on whether this case should be reheard by the Court sitting en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge David W. Dyer has elected to participate in further proceedings pursuant to 28 U.S.C. § 46(c)